Chief Judge HEDRICK
dissenting.
The majority seems to dismiss the jurisdictional question by stating, “[although the duty to keep record of judgments owing lies first with the clerk pursuant to Chapter 7A of the North Carolina General Statutes, when a dispute arises over the correct method that the clerk should implement such a commonly performed ministerial duty, recourse should be available to the plaintiff to return to Superior Court to construe the order.” I note the majority cites no authority for the foregoing sentence.
*718The motion in the cause filed 12 July 1988 giving rise to the judgment from which defendant appealed appears in the record as follows:
Now COMES the Plaintiff herein and moves the Court for an Order requiring of the Clerk that they issue execution herein for the collection of the balance of the Judgment, and in support of said Motion, shows unto the Court as follows:
1. That a Judgment was heretofore entered herein requiring of the Defendant to pay the sum of $29,245.00 together with interest thereon from June 21, 1985.
2. That the Plaintiff contends that as of March 1, 1988, there was due the sum of $3,404.83, and the Defendant contends that there was due on said date the sum of $3,006.22, and has paid said amount into the Court.
3. That the Clerk of the Superior Court of Henderson County has advised the Plaintiff’s attorney that he will not issue execution for the remaining amount due.
4. That said action on the part of the Defendant and the Clerk of the Superior Court is without justification and is done in an attempt to deprive the Plaintiff of her rights and has necessitated the Plaintiff hiring attorneys to pursue this matter.
5. That said conduct, together with the conduct of the Defendant herein in failing to previously pay this Judgment and taking advantage of his position as an attorney in this Court and in appealing this matter is flagrant and willful and constitutes an abuse of process, and therefore the Defendant should be required to pay the Plaintiff’s attorney’s fees.
WHEREFORE, the Plaintiff prays that the Court determine the amount of interest due on said Judgment; that the Defendant be required to pay the Plaintiff’s attorney’s fees; for such other and further relief as to the Court seems just and proper.
Neither plaintiff in its motion, nor the majority in its opinion refers us to any rule pursuant to which the motion was made. I am unaware of any rule authorizing any judge, pursuant only to a motion in the cause, to interpret or construe a judgment entered more than 21 months before the motion in the cause was filed, and to enter another judgment “that the Plaintiff have and *719recover of the Defendant the additional sum of $350.28.” Home Health and Hospice Care, Inc. v. Meyer, 88 N.C. App. 257, 262 S.E.2d 870 (1987). Roach v. Smith, see opinion filed 2 April 1991.
The record clearly discloses that defendant paid to the clerk the full amount of the judgment including the interest as calculated by the clerk. The clerk wrote plaintiff that he had collected the full principal sum and interest, but plaintiff disagreed with the amount of the interest. At that point the controversy was between plaintiff and the clerk of superior court. Defendant had absolutely nothing to do with it. Plaintiff did not pay the fees and request the clerk to issue execution to collect the judgment as provided by G.S. 1-305, plaintiff instead filed the motion in the cause heretofore set out. The judgment appealed from interferes with the ministerial duties of the clerk. In my opinion the judge of the superior court had no authority to entertain and allow the motion in the cause. When notice of appeal is timely given from a judgment, or if notice of appeal is not timely given and the time for giving notice of appeal expires, the trial court is functus officio to alter, interpret, or enter another judgment in the same case except pursuant to a motion made under Rule 60. The motion made here by plaintiff was not pursuant to Rule 60.
I vote to vacate the judgment from which this appeal was taken.